DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 24 February 2022, the request for continued examination has been accepted, and claims 1-20 are currently pending in the application.  The previous rejections have been overcome by the amendment and are hereby withdrawn.  After additional search and/or consideration, the following rejections are presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims lack sufficient structure to perform the given functions, with only the three components forming a circuit, a switch coupled to a power source and energetic material that is closed would provide a connection between the power source and energetic material causing detonation before assembly.  The examiner suggests the 
Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are directed to circuits defining only 2 components and stating that the components are in parallel with a third item, which does not appear to be possible.  It appears that such limitations should list a plurality of components and then indicate that such components can be arranged in either series or parallel.  For example, wherein the mechanical shunt, power supply, and energetic material are arranged in series or parallel.  For the purposes of examination, the examiner will review the suggested claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by World Intellectual Property Organization document WO 2019/135804 A1 by Saltarelli et al (Saltarelli).
Regarding claim 1, Saltarelli discloses a detonator for controlling activation of an energetic material (240, See at least Figure 3), the detonator comprising: a mechanical switch (250/252) coupled to a power source and the energetic material (See at least Figure 3, clearly illustrated), the mechanical switch is defaulted to a closed position to create a shunt with the power source (See at least Paragraph 0034), wherein in response to engaging a gun assembly, the mechanical switch is configured to communicate with an actuator on the gun assembly and create an open switch to remove the shunt with the power source (See at least Paragraph 0034).
Regarding claim 2, Saltarelli further discloses wherein the energetic material comprises a plurality of explosives arranged in a pattern with respect to the internal diameter of the gun assembly (See at least Figure 2, clearly illustrated, elements 238).
Regarding claim 3, Saltarelli further discloses wherein the energetic material comprises a plurality of explosives arranged in one selected from a group comprising a circumferential pattern and stacked pattern with respect to the internal diameter of the gun assembly (See at least Figure 2, clearly illustrated, elements 238).
Regarding claim 4, Saltarelli further discloses wherein the mechanical switch, power supply, and energetic material are arranged in series or parallel (See Figures, clearly illustrated).
Regarding claim 5, Saltarelli further discloses wherein the mechanical shunt creates: a short circuit in response to the mechanical shunt configured to the default closed switch; and an open circuit in response to the mechanical shunt configured to the open switch (See at least Paragraph 0034).
Regarding claim 6, Saltarelli further discloses wherein the energetic material is activated in response to the mechanical shunt forming an open switch and power provided by the power source (See at least Paragraph 0034).
Regarding claim 7, Saltarelli further discloses wherein the mechanical shunt returns to the default closed switch in response to disengaging from the gun assembly (See at least Paragraph 0034, normally closed).
Regarding claims 8-20, Saltarelli discloses all of the limitations as previously addressed in the rejections provided above.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641